In the present case, growing out of a judgment based on alleged contractual liability, the record shows that the only basis for invoking this court's jurisdiction under the Code (Ann. Supp.), § 2-3704, is a certain action of the Judge of the Municipal Court of Macon which is alleged to be in violation of named provisions of the State and Federal Constitutions; and it being further shown that these questions involve the application of the State and Federal Constitutions to the facts of the case, rather than the construction of any constitutional provision, the Court of Appeals and not this court has jurisdiction, and accordingly, the case is transferred to that court. Dade County v. State of Georgia, 201 Ga. 241 (2a) (39 S.E.2d 473), and citations on p. 245.
Transferred to the Court of Appeals. All the Justicesconcur.
                      No. 16440. JANUARY 10, 1949.